IN THE COURT OF APPEALS OF TENNESSEE
                         WESTERN SECTION AT JACKSON
                                                                                FILED
                                                                                 Feb. 21, 1997

                                                                                Cecil Crowson, Jr.
BRIAN WOLNEY and WIFE,                      )                                    Appellate Court Clerk
MELISSA WOLNEY                              )
                                            )
      Plaintiffs/Appellants,                )       Shelby Circuit No. 56764
                                            )
vs.                                         )
                                            )       Appeal No. 02A01-9508-CV-00169
LISA M. EMMONS and WELLS                    )
FARGO ARMORED SERVICE                       )
CORPORATION,                                )
                                            )
      Defendants/ Appellees.                )


                                            ORDER


      The petition for rehearing filed in behalf of the Appellants is denied.

      Entered this        day of                      , 1997.




                                            HOLLY KIRBY LILLARD, J.



                                            ALAN E. HIGHERS, J.



                                            DAVID R. FARMER, J.